Title: To George Washington from James Madison, 19 March 1789
From: Madison, James
To: Washington, George



Dear Sir
N. York March 19. 1789.

On our arrival here we found that the number of Representatives on the spot had been stationary from the second day of the Meeting. Mr Page, Mr Lee, & myself raised it to 21. and Mr S[amuel] Griffin and Mr [Andrew] Moore have been since added. The number of attending Senators continues at 8. When a Quorum will be made up in either House, rests on vague conjecture, rather than on any precise information. It is not improbable I think that the present week will supply the deficiency in one, if not in both of them. The States most convenient, are among the defaulters. It will not be known, I am told, in this State, who the Representatives are till some time next month. The federal party calculate on an equal division of the six: Mr Laurence for the City district, Mr Floyd for the Long Island district; and Mr Benson for a third. In New Jersey, the election has been conducted in a very singular manner. The law having fixed no time expressly for closing the polls, they have been kept open three or four weeks in some of the Counties, by a rival jealousy between the Eastern & Western divisions of the State, and it seems uncertain when they would have been closed, if the Governour had not interposed by fixing on a day for receiving the returns, and proclaiming the successful candidates. The day is past, but I have not heard the result. The Western ticket in favor of Skureman, Budinot, Cadwallader, & Sennickson if this be the name, is supposed to have prevailed; but an impeachment of the election by the unsuccessful com-petitors

has been talked of—Two of the Representatives from Massachusetts are also unknown to us. In one of the districts, it is supposed that a disaffected man has prevailed.
An English Packet has been long expected, and is not yet arrived. The State of foreign news remains of consequence little altered. The accounts of latest date through other channels shew that the progress in France towards a Constitutional establishment, is unchecked, and that a coalition between the King and the Commons agst the Nobility & Clergy, will direct the innovations. With respectful Compliments to Mrs Washington & the rest of the family, I am Dear sir truly & affecely Yr Obedt servt

Js Madison Jr

